ON MOTION FOR REHEARING
Decided Dec 27, 1932
BY THE COURT
Submitted on application of plaintiff in error for a rehearing. We are favored with an extensive brief on behalf of the application much of which is given to the claim that the court disregarded the determina*585tion of the Supreme Court that the two issue rule applies to general negligence and contributory negligence. With this determination we are in full accord and the principle was recognized and distinguished in our decision. The instance wherein the opinion quotes “the” instead of “that” is not of consequence in our judgment. We feel that we have discussed the questions presented fully in our former opinion and being of the same opinion as therein expressed the application will be overruled.
It is suggested that we certify this case as being in conflict with McCombs v Landis, 35 Oh Ap, 164, (8 Abs 325). The court in McCombs v Landis, supra, reiterates the two issue rule as applied to negligence and contributory negligence and holds that contradictory instructions as to the burden of proof are prejudicial.
We observe no conflict in the controlling theory of the decision in the instant case with the decision in the McComb case and the application for certification will therefore be overruled.
ALLREAD, PJ, HORNBECK and KUNKLE, JJ, concur.